Rule 424(b)(2) Registration No. 333-157642 Pricing Supplement dated October 13, 2011 (To Prospectus dated March 2, 2009 and Prospectus Supplement dated March 10, 2009) TOYOTA MOTOR CREDIT CORPORATION Medium-Term Notes, Series B - Floating Rate Capitalized terms used in this Pricing Supplement that are defined in the Prospectus Supplement shall have the meanings assigned to them in the Prospectus Supplement. CUSIP: 89233P5K8 Principal Amount (in Specified Currency): $686,000,000.TMCC may increase the Principal Amount prior to the Original Issue Date but is not required to do so. Issue Price: 100% Initial Trade Date: October 12, 2011 Original Issue Date: October 17, 2011 Stated Maturity Date: October 18, 2012 Initial Interest Rate: Three month LIBOR determined on October 13, 2011 plus 0.20%, accruing from October 17, 2011 Interest Payment Dates: The 18th of each January, April and July, commencing on January 18, 2012, and on the Stated Maturity Date Net Proceeds to Issuer: $685,571,000 Agents:J.P. Morgan Securities LLC (as successor-in-interest to J.P. Morgan Securities Inc.) (“J.P. Morgan”) RBC Capital Markets, LLC (“RBC”) Toyota Financial Services Securities USA Corporation (“TFSS USA”) J.P. Morgan’s Discount or Commission: 0.03% J.P. Morgan’s Capacity: [ ] Agent [X] Principal RBC’s Discount or Commission: 0.03% RBC’s Capacity: [ ] Agent [X] Principal TFSS USA’s Discount or Commission: 0.15% TFSS USA’s Capacity: [X] Agent [] Principal Calculation Agent: Deutsche Bank Trust Company Americas Interest Calculation: [X] Regular Floating Rate Note [] Inverse Floating Rate Note: Fixed Interest Rate: [] Floating Rate/Fixed Rate Note: Fixed Interest Rate: Fixed Rate Commencement Date: [] Other Floating Rate Note (See attached Addendum) Interest Rate Basis: [] CD Rate [] CMS Rate [] CMT Rate [] Commercial Paper Rate [] Eleventh District Cost of Funds Rate [] Federal Funds Rate [] Federal Funds Open Rate [X] LIBOR [] Prime Rate [] Treasury Rate [] Other (see attached Addendum) If CMS: Designated CMS Maturity Index: If CMT: Designated CMT Maturity Index: Designated CMT Reuters Page: [] T7051 [] T7052 If LIBOR: Designated LIBOR Page:Reuters Index Currency:U.S. dollars If CD Rate or LIBOR Index Maturity:3 month Spread (+/-):+0.20% Spread Multiplier:N/A Maximum Interest Rate:N/A Minimum Interest Rate:N/A Initial Interest Reset Date: January 18, 2012 Interest Rate Reset Period: Quarterly Interest Reset Dates: Each Interest Payment Date Interest Rate Reset Cutoff Date: N/A Interest Determination Date: The second London Banking Day preceding each Interest Reset Date Day Count Convention: [] 30/360 [X] Actual/360 [] Actual/Actual Business Day Convention [] Following [X] Modified Following, adjusted Business Days: New York and London Redemption:Not Applicable Redemption Date(s): Notice of Redemption: Repayment:Not Applicable Optional Repayment Date(s): Repayment Price: Original Issue Discount:Not Applicable Total Amount of Original Issue Discount: Yield to Maturity: Initial Accrual Period: Specified Currency:U.S. dollars Minimum Denomination/Minimum Incremental Denomination:$1,000 and $1,000 increments thereafter If a Reopening Note, check [], and specify: Initial Interest Accrual Date: ADDITIONAL TERMS OF THE NOTES Plan of Distribution Under the terms and subject to the conditions of the Fourth Amended and Restated Distribution Agreement (the “Distribution Agreement”) dated March 10, 2009, between Toyota Motor Credit Corporation (“TMCC”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Banc of America Securities LLC, Barclays Capital Inc., Citigroup Global Markets Inc., Deutsche Bank Securities, Inc., HSBC Securities (USA) Inc., J.P. Morgan, Morgan Stanley & Co., LLC and TFSS USA, J.P. Morgan, acting as principal, has agreed to purchase and TMCC has agreed to sell to J.P. Morgan $50,000,000 principal amount of the Notes (the “J.P. Morgan Notes”) at 99.97% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.03% of such principal amount. Under the terms and subject to the conditions of an Appointment Agreement dated November 15, 2010 and the Appointment Agreement Confirmation dated October 12, 2011 (collectively, the “RBC Appointment Agreement”), between TMCC and RBC, RBC, acting as principal, has agreed to purchase and TMCC has agreed to sell to RBC $450,000,000 principal amount of the Notes (the “RBC Notes”) at 99.97% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.03% of such principal amount. Under the terms and subject to the conditions of the Distribution Agreement, which is incorporated by reference into the RBC Appointment Agreement, the obligations of J.P. Morgan and RBC to purchase the J.P. Morgan Notes and the RBC Notes, respectively, are several and not joint, and in the event of a default by any of J.P. Morgan or RBC, TMCC will issue the Notes to the other dealer only and the size of the offering will be correspondingly reduced. Under the terms and conditions of the Distribution Agreement, each of J.P. Morgan and RBC is committed to take and pay for its own full allocation of the Notes offered hereby if any of such allocation is taken. Under the terms and subject to the conditions set forth in the Distribution Agreement, TMCC is hereby offering $186,000,000 in principal amount of the Notes through TFSS USA, acting as agent (the “TFSS USA Notes”) at 99.85% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.15% of such principal amount.TFSS USA has agreed to use its reasonable efforts to solicit offers to purchase the TFSS USA Notes.
